Citation Nr: 1824662	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-37 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from January 1974 to December 1979 and from January 1980 to May 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran's claim for TDIU was denied in a March 2014 rating decision and the most recent adjudication of the claim was in an August 2014 statement of the case (SOC).  

Since that SOC, the Veteran underwent a VA examination for peripheral neuropathy of the right lower extremity in November 2017, in which a positive nexus opinion was rendered.  Additionally, numerous VA treatment records have been added to the file since the prior adjudication, the majority of which appear to pertain to the Veteran's service-connected disorders.  These matters should undergo initial review by the AOJ as there has been no waiver of AOJ review.  Due process requires initial AOJ review.

Because of the new November 2017 VA examination and opinion for peripheral neuropathy of the right lower extremity, the VA treatment records newly added to the claims file and the association, as asserted by the Veteran, between his claimed peripheral neuropathy and his service-connected back disorder, it is clear to the Board the evidence is relevant and, therefore, the Board finds all the above evidence is new and pertinent to the claim for TDIU.

Consequently, as noted, the Board must remand the TDIU claim in order for the AOJ to address in the first instance the above evidence and any other relevant evidence of record received since the August 2014 SOC concerning the claim.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim for entitlement to TDIU, taking into consideration all pertinent evidence of record, to include with particular attention the November 2017 VA examination and opinion and the VA treatment records newly added to the record since August 2014, as discussed above.  

2.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




